Citation Nr: 0640084	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1972 to July 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision by the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2004, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is of record.  This case was 
before the Board in October 2004 when it was remanded to 
comply with due process requirements, and for further 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.

2.  Diabetes mellitus was not manifested in service or in the 
veteran's first postservice year; it was first diagnosed many 
years postservice, and is not shown to be related to service 
or any disease or event therein.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in October 2003, November 2004 and July 2006 the 
veteran was informed of the evidence and information 
necessary to substantiate her claim, the information required 
of her to enable VA to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The VCAA letters 
informed the veteran that she should submit any medical 
evidence pertinent to her claims.  Although full VCAA notice 
was not provided to the appellant prior to the initial 
adjudication in this matter, she has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all notice was given.  See August 2006 supplemental statement 
of the case.  She is not prejudiced by any notice deficiency, 
including in timing, earlier in the process.

While the veteran did not receive timely notice regarding 
ratings of the disability on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of the disability nor the 
effective dates of any awards are matters for consideration.  
Hence, the veteran is not prejudiced by non-receipt of such 
notice.
The veteran's service medical records are associated with the 
claims file, as are pertinent private and VA treatment 
records.  The RO arranged for examinations in March 2002 and, 
pursuant to the Board's remand, in May 2006.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  (She stated in a July 2006 letter that she has 
no additional evidence.)  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

II.	Factual Background

The veteran's service medical records (SMRs) show that in 
October 1972 she was seen for a complaint of an acute onset 
of headache followed by a faint feeling and shaking; she 
reported three episodes of "shaking spells" over the past 
year.  She was given ammonia salts and orange juice, and then 
had blood drawn for electrolytes and glucose.  It was noted 
that she had multiple emotional stressors at the time.  The 
impression was psychosomatic conversion reaction, rule out 
hypoglycemic episode.  It was noted that electrolytes and 
glucose were within normal limits.  The plan was to limit her 
duty to quarters for 48 hours.  The following day her 
symptoms were better, and quarters was reduced to 24 hours.  
No pertinent complaints or findings were noted in subsequent 
SMRs.  On examinations for separation from service (for 
marriage in July 1974), enlistment in the reserves (in August 
1976), and end of tour in reserves and reenlistment in the 
reserves (in May 1977), the endocrine system was found to be 
normal on clinical evaluation, no pertinent history was 
reported, and diagnostic studies for sugar were normal.  

Private medical records from Macgregor Medical Association 
from January 1997 to January 2000, includes a January 1997 
examination report, when it was noted that the veteran was 
age 43, had a family history of diabetes, joined the army at 
age 18, and had hypoglycemic blackout spells.  She had no 
further spells after leaving the army, and "at age 44[sic] 
had a complete test, and nothing was found".  A weight loss 
clinic blood test showed a blood sugar of 198.  Laboratory 
studies showed elevated glucose.  The plan was to put her on 
a diabetic diet, and schedule her for diabetic clinic follow-
up for early diabetes.  A November 1997 report shows that 
laboratory studies showed elevated glucose; obvious type II 
diabetes was diagnosed, and treatment for such was planned.
A June 2001 statement from B.L.N, RN relates that she served 
with the veteran and during service observed at least 2 
episodes when the veteran became weak (and one time fainted), 
and needed something sweet to eat or drink to recover.  She 
did not know whether or not the veteran was ever tested for 
diabetes while in service, but did recall that the veteran 
told her at the time that she had additional such episodes. 

August and September 2001 statements from the veteran's 
spouse, S.R., A.H. and A.P. attest to the veteran's fainting 
spells and weakness over the years.  Her spouse knew her 
since junior high school (they were married when both were in 
service, and he was being transferred to Germany).  He 
recalled that in letters to him while she was on active duty 
she described episodes of fainting, weakness and 
lightheadedness; he also indicated that the symptoms 
continued after her discharge from service.

A September 2001 letter to the veteran from W.F.T., MD states 
that some people with specific types of hypoglycemia are more 
predisposed to developing diabetes mellitus later in life.

On the October 2001 notice of disagreement, the veteran 
stated that she seeks service connection for hypoglycemia 
which developed into diabetes.  She stated that she had 
several episodes on active duty, but was not sent to sick 
call after the October 1972 incident because they would just 
treat her on the ward where she worked.  She alleged that she 
did not have a separation physical in July 1974.

On March 2002 VA examination, it was noted that the veteran 
had type II diabetes mellitus diagnosed in November 1997.  
She reported that she has had multiple reactions of 
lightheadedness, sweating and dizziness, both prior to the 
November diagnosis and since.  The examiner noted that the 
diagnosis of hypoglycemia was never documented with 
laboratory tests.  He noted that the blood work was always 
done after the veteran had been given sugar.  He explained 
that the clinical manifestations of hypoglycemia can be 
divided into neurogenic and neuroglycopenic symptoms, with 
classification consisting basically of two broad-based 
categories of those with fasting hypoglycemia and those with 
reactive postprandial hypoglycemia.  He stated the major 
causes of fasting hypoglycemia are multiple in nature, and 
that by far the most common cause of hypoglycemia is therapy 
of diabetes mellitus with insulin or sulfonylureas.  He 
opined that the issue of reactive hypoglycemia being 
attributed to early type II diabetes mellitus has never been 
clearly shown, and therefore, based upon the available 
information, it was unlikely that the veteran's diabetes 
mellitus had its onset while on active duty.

A July 2003 statement from the veteran again notes her claim 
is not service connection for diabetes, but service 
connection for hypoglycemia which developed into diabetes.  
She asserted she never had a July 1974 separation physical.

At the June 2004 hearing, the veteran and her representative 
confirmed the issue was service connection for diabetes.  The 
veteran stated she would provide a statement from her 
physician relating her current diabetes to the hypoglycemic 
episodes in service.

A June 2004 letter from J.F.C., MD notes that the veteran 
received care while on active duty in October 1972.  He 
indicates that he reviewed her medical records and concluded 
that she had been misdiagnosed.  He opined that it was 
apparent to him that the diagnosis at that time was 
hypoglycemia and not a psychosomatic conversion reaction.  He 
stated that because it was a known medical fact that many 
patients with hypoglycemia become diabetic, further studies 
should have then been obtained.

September 2004 records from S.C., MD do not mention 
hypoglycemia or diabetes.

October 2004 records from L.R., MD show ongoing treatment for 
diabetes.

December 2004 to March 2006 VA treatment records show 
treatment for diabetes and other disorders.

On May 2006 VA examination, the veteran reported that prior 
to the 1997 diagnosis of diabetes mellitus, while on active 
duty, she experienced several episodes of hypoglycemia (which 
she felt was a precursor to diabetes).  She reported that 
because she was a medic, during service she usually sought 
treatment on an informal basis, and that it was well known 
among her coworkers that she had episodes of hypoglycemia (at 
which times she was usually given orange juice).  Upon 
complete review of the veteran's file, the examiner noted 
diabetes was diagnosed more than 20 years after the veteran's 
separation from active military service, and that SMRs do not 
show documentation of elevated blood sugars or a diagnosis of 
diabetes.  The examiner stated that the claimed episodes of 
hypoglycemia were not a definite precursor to diabetes.  He 
stated that the veteran's present episodes of hypoglycemia 
are a result of the treatment of diabetes mellitus with 
insulin.  The examiner concluded the veteran's diabetes did 
not have its onset while she was on active military service.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases (including diabetes) may 
be presumed to have been incurred in service if manifested to 
a compensable degree during a specified postservice period (1 
year for diabetes).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.    

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

At the outset, it is noteworthy that it is neither shown, nor 
alleged, that the veteran served in Vietnam during the 
Vietnam era (and was therefore exposed to Agent Orange).  
Consequently, her claim seeking service connection for 
diabetes is not within the purview of 38 U.S.C.A. §  1116; 
38 C.F.R. § 3.307 (which provide for presumptive service 
connection for type 2 diabetes for veterans who served in 
Vietnam, and were exposed to Agent Orange).

It is not in dispute that the veteran has diabetes.  To 
establish service connection for such disease, she must show 
that it is related to her service.  Diabetes was not 
clinically noted/diagnosed in service or in the veteran's 
first postservice year.  Accordingly, service connection for 
such disease on the basis that it became manifest in service, 
and persisted, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  

The veteran may still establish service connection for 
diabetes by showing that such disease is related to disease 
or event in service.  The earliest diagnoses of early 
diabetes/diabetes are in private treatment records in 1997, 
some 23 years after service.  Such a long interval between 
service and the initial diagnosis of a disability for which 
service connection is sought is, of itself, a factor against 
a finding that the disability is service connected.  The 
veteran's theory of entitlement in this case is essentially 
that she had episodes of hypoglycemia in service, and 
continuing thereafter, and that such were a precursor of her 
diabetes.  Her service medical records do show an episode of 
her feeling faint, and that hypoglycemic episode was to be 
ruled out.  However, that was early in her service; she was 
noted to be improved on the following day; and there are no 
further references to such complaints in later service 
medical records, including reports of examinations for 
separation (the veteran alleges she did not have such 
examination, but her service medical records include a report 
of such examination), and for enlistment and re-enlistment in 
the reserves.  

In support of her claim the veteran has submitted statements 
attesting that she had episodes of lightheadedness throughout 
service, and soon thereafter.  The persons providing the 
statements are competent to report what they observed.  
However, there is no competent evidence that these episodes 
constituted hypoglycemia.  Significantly, all tests for sugar 
in service were normal.  Regardless, to establish service 
connection for diabetes, the veteran would still have to show 
that such disease is related to the alleged episodes of 
hypoglycemia in service.  While a private doctor reviewed the 
record and opined that the veteran was misdiagnosed in 
service (hypoglycemia should have been diagnosed and not 
psychosomatic conversion reaction), and that it is a known 
medical fact that many patients with hypoglycemia become 
diabetic, he did not explain the rationale for, or cite the 
evidence supporting, such opinion.  VA examiners who 
evaluated the veteran in March 2002 and May 2006 opined that 
the veteran's current diabetes was unrelated to service, 
including any hypoglycemic episodes therein.  They reviewed 
the record, and explained the rationale for their opinions, 
including, that reactive hypoglycemia being attributed to 
early type II diabetes mellitus has never been clearly shown, 
and that hypoglycemia is not a definite precursor to diabetes 
(March 2002 and May 2006 respectively).  The May 2006 
examiner specifically attributed current hypoglycemia to the 
insulin the veteran now takes for diabetes mellitus.  Because 
the VA examiners reviewed the record before providing the 
opinions, explained the rationale for the opinions, and 
specifically opined on the etiology of the veteran's current 
diabetes (and hypoglycemia), their opinions are the more 
probative evidence regarding a nexus between the current 
diabetes and service.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the claim must be denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


